




EXHIBIT 10.3.4


EMPLOYERS MUTUAL CASUALTY COMPANY
NON-EMPLOYEE DIRECTORS' POST-SERVICE BENEFITS PLAN
(Restated Effective January 1, 2008)


SECTION 1. PURPOSE. The purpose of the Employers Mutual Casualty Company
Non-Employee Directors' Post-Service Benefits Plan (the "Plan") is to enable
Employers Mutual Casualty Company ("EMCC" or "Company") to attract and retain
non-employee individuals of exceptional ability to serve as directors of the
Company.


SECTION 2.     DEFINITIONS


"Annual Retainer" for any given year shall mean the cash retainer which was or
is to be paid to an Eligible Director (as hereinafter defined) in connection
with such individual's service as a director, but shall not include any meeting
fees or per diem amounts paid to such director for attendance at board and/or
committee meetings.


“Annual Retainer Cap” means that for purposes of calculating the Post-Service
Benefits under Section 5 of the Plan, the Annual Retainer for any given year
shall be limited to a maximum of $15,000.


“Beneficiary” means a person designated by a director or as otherwise provided
in Section 14, who is or may become entitled to a benefit under the Plan.
"Board" means the Board of Directors of the Company.


"Effective Date" of the Plan, as restated, means January 1, 2008. The Plan
originally was effective January 1, 1993, and was subsequently restated
effective January 1, 2000. Benefits for Eligible Directors who are in pay status
prior to the restated Effective Date or who terminated their Board service prior
to the restated Effective Date and are waiting for payments to begin shall be
governed by the terms of the Plan as of their Severance Date, unless a
subsequent amendment specifically addresses their benefits or rights under the
Plan.


"Eligible Director" means an individual who is a member of the Board on or after
the original Effective Date, and who is not concurrently an employee of the
Company.


"Post-Service Benefit(s)" means the retirement benefits provided to Eligible
Directors or their Beneficiaries in accordance with the provisions of Sections
4, 5 and 14 of this Plan.


"Severance Date" means the date on which an Eligible Director's service on the
Board terminates, for any reason.


"Vested Director" means an Eligible Director who has completed a minimum of five
(5) Years of Service on the Board as an Eligible Director.


"Vesting Date" means the date upon which an Eligible Director completes five (5)
Years of Service on the Board as an Eligible Director, and becomes a Vested
Director.


"Year(s) of Service" means a period of twelve (12) consecutive months of service
as an Eligible Director, measured from the date of such individual's election to
the Board or the anniversary thereof. In those instances in which a director who
is also an employee of the Company terminates his or her employment relationship
with the Company but continues as a director (thus becoming an Eligible
Director), a Year of Service shall consist of a twelve (12) month period
commencing on the date such employment relationship terminates and the
individual becomes an Eligible Director.






--------------------------------------------------------------------------------




"Years of Service Cap" means the total number of years served by a director as a
member of the Board, whether or not the director was an Eligible Director during
all of such time period. For purposes of this computation, all years of service
prior to the Effective Date shall also be included in the calculations.


SECTION 3. VESTING. An Eligible Director shall be entitled to a Post--Service
Benefit upon completing five (5) Years of Service as an Eligible Director.


SECTION 4. PAYMENT OF POST-SERVICE BENEFITS. The Company shall pay a Vested
Director who has attained the age of 65 years an annual Post-Service Benefit, in
an amount calculated pursuant to Section 5 hereof. Such payments shall commence
on the first business day of April which first follows the Vested Director's
Severance Date, and shall continue thereafter on each anniversary date (deemed
to be the first business day of April) of the initial payment of a Post-Service
Benefit to such individual. In the case of a Vested Director whose Severance
Date occurs prior to the attainment of age 65, the initial payment of a
Post-Service Benefit shall occur on the first business day of April following
the Vested Director's 65th birthday, with annual payments thereafter continuing
on the anniversary date(s) of such payment.


The number of annual payments of the Post-Service Benefit shall not exceed the
Years of Service Cap. Subject to this limitation on the maximum number of annual
payments of Post-Service Benefits, the right to receive Post-Service Benefits
shall continue upon the death of the Vested Director as provided in Section 14.


SECTION 5. CALCULATION OF RETIREMENT BENEFIT AMOUNT. The Post-Service Benefit
shall be an amount equal to 100% of the average amount of the Annual Retainer
(subject to the Annual Retainer Cap) paid to each Eligible Director during the
three (3) years immediately prior to the recipient director's Severance Date.
Notwithstanding the foregoing, however, the Post-Service Benefit shall be
reduced by ten percent (10%) of such calculated amount for each year, if any, by
which the total number of Years of Service accrued as of the recipient
director's Severance Date is less than ten.


SECTION 6. ADMINISTRATION. The general administration of this Plan shall be the
responsibility of the Human Resources Department. Senior management of the
Company may, in their discretion, designate one or more individuals as
administrators for the day-to-day operations of the Plan.


SECTION 7. AMENDMENT AND TERMINATION. The Board may terminate this Plan at any
time, and may amend or modify this Plan at any time or from time to time, and in
any respect; provided, however, that no such amendment, modification or
termination shall in any manner adversely affect the Post-Service Benefits of
(i) any former director (or such director's Beneficiary) then currently
receiving Post-Service Benefits, or (ii) any Vested Director who has attained
the age of 65. In addition, no amendment, modification or termination shall
result in any acceleration or deferral of any payment hereunder unless permitted
by Internal Revenue Code Section 409A, or by regulations or other written
guidance issued with respect thereto by the Internal Revenue Service or the U.S.
Treasury.


SECTION 8. NO RIGHT TO CONTINUE AS A DIRECTOR. Neither the adoption of this Plan
nor any of the provisions of the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain or
re-elect an Eligible Director for any period of time, or at any particular rate
of compensation.


SECTION 9. NON-ALIENATION OF BENEFITS. No benefit provided under this Plan may
be assigned, pledged, mortgaged or hypothecated or shall be subject to legal
process or attachment for the payment of claims of any creditor of an Eligible
Director, of a Vested Director, or of the Beneficiary of such a director.






--------------------------------------------------------------------------------




SECTION 10. NO FUNDING OBLIGATION. This Plan is unfunded and the Post-Service
Benefits payable hereunder shall be paid by the Company out of its general
assets. The Company may make such arrangements for its own benefit as it desires
to provide for the payment of any benefits hereunder, and no person shall have
any claim against a particular fund or asset owned by the Company or in which it
has an interest to secure the payment of the Company's obligations hereunder. A
Vested Director (or such director's Beneficiary), entitled to a Post-Service
Benefit under this Plan shall have no greater rights than those of an unsecured
general creditor of the Company. Notwithstanding the foregoing, however, the
Company shall establish an appropriate reserve on its books for this liability
as soon as practicable following approval of this Plan (or any amendments
thereto) by the Board, in order to satisfy the requirements of the Financial
Accounting Standards Board (FASB).


SECTION 11. EFFECTIVE DATE. The original Plan (then known as the Employers
Mutual Casualty Company Non-Employee Directors' Retirement Plan) became
effective as of January 1, 1993. The amended Plan, which provided for joint and
survivor benefits, together with certain other changes to the original Plan,
became effective, with respect to such changes, as of January 1, 2000. This
restated Plan, which makes certain modifications to bring it into compliance
with Section 409A of the Internal Revenue Code shall become effective, with
respect to such changes, as of January 1, 2008; provided that it is subsequently
approved by the policyholders of EMCC.


SECTION 12. TITLES. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Plan.


SECTION 13. GOVERNING LAW. This Plan and all rights and obligations under the
Plan shall be construed in accordance with and governed by the laws of the State
of Iowa.


SECTION 14. DEATH BENEFIT TO BENEFICIARY. In the event of a Vested Director's
death (whether death occurs before or after the Vested Director’s Severance
Date), the Company will distribute to the Vested Director's Beneficiary the
Vested Director’s remaining Post-Service Benefits (as calculated pursuant to
Sections 4 and 5 hereof) in annual payments up to the Years of Service Cap. The
benefit under this Section 14 shall not extend or increase the amount or the
maximum number of annual payments of the Post-Service Benefit which a Vested
Director and/or a Vested Director’s Beneficiary may receive. Payments to a
Vested Director’s Beneficiary shall commence in accordance with Section 4 after
the Company receives notification or otherwise confirms the Vested Director’s
death. If the Vested Director’s death occurs prior to the commencement of
benefits, for purposes of this Section 14 and Section 4, payments shall commence
on the April 1 following the date of death, with the remaining payments made on
each April 1 thereafter.


A. Beneficiary Designation. A director may designate, in writing, any person(s)
(including a trust or other entity), contingently or successively to whom the
Company will pay all or any portion of a Vested Director’s Post-Service Benefits
in the event of death. The Company will prescribe the form for the director’s
written designation of Beneficiary and, upon the director’s proper completion
and filing of the form with the Company, the form effectively revokes all
designations filed prior to the date by the same director.


B. Default Beneficiary. If a Vested Director fails to name a Beneficiary, the
Beneficiary predeceases the Director, the Beneficiary designation is invalid for
any reason, or the Beneficiary disclaims the Vested Director’s Post-Service
Benefits and the Company has accepted the disclaimer as valid under applicable
law, then the Company will distribute a Vested Director’s Post-Service Benefits
in accordance with this Section 14 in the following order of priority to:
    
(1) Spouse. The Vested Director’s surviving spouse and, if no surviving spouse,
to


(2) Descendants. The Vested Director’s children (including adopted children), in
equal shares by right of representation (one share for each surviving child and
one share for each child who predeceases the Vested Director with living
descendents); and if none to






--------------------------------------------------------------------------------




(3) Parents. The Vested Director’s surviving parents, in equal shares; and if
none to


(4) Estate. The Vested Director’s estate.


C. Death of Beneficiary. If the Beneficiary survives the Vested Director, but
dies prior to distribution of the Vested Director’s entire Post-Service
Benefits, the Company will distribute the remaining Post-Service Benefits in the
same manner as described in Section 14B (applied as though the Beneficiary were
the Vested Director) unless the Vested Director’s Beneficiary designation
provides otherwise.


D. Simultaneous Death of Vested Director and Beneficiary. If a Vested Director
and his or her Beneficiary should die simultaneously, or under circumstances
that render it difficult or impossible to determine who predeceased the other,
then unless the Vested Director’s beneficiary designation otherwise specifies,
the Company will presume conclusively that the Beneficiary predeceased the
Vested Director.


E. Incapacitated Vested Director or Beneficiary. If, in the opinion of the
Company, a Director or Beneficiary entitled to Post-Service Benefits is not able
to care for his or her affairs because of a mental condition, a physical
condition, or by reason of age, the Company will make the distribution to the
Vested Director’s or Beneficiary’s guardian, conservator, trustee, custodian
(including under a Uniform Transfers or Gifts to Minors Act) or to his or her
attorney-in-fact or to other legal representative, upon furnishing evidence of
such status satisfactory to the Company. The Company does not have any liability
with respect to payments so made and the Company does not have any duty to make
inquiry as to the competence of any person entitled to receive payments under
the Plan.




EMPLOYERS MUTUAL CASUALTY COMPANY
By:
/s/ Kristi K. Johnson
Title:
Vice President
Date:
October 28, 2008







--------------------------------------------------------------------------------




AMENDMENT TO
EMPLOYERS MUTUAL CASUALTY COMPANY
NON-EMPLOYEE DIRECTORS’ POST-SERVICE BENEFITS PLAN
(Restated Effective January 1, 2008)


This Amendment (this “Amendment”) to the Employers Mutual Casualty Company
Non-Employee Directors’ Post-Service Benefits Plan (the “Plan”) shall be
effective January 1, 2014. Any capitalized term not defined herein shall have
the meaning of such term as provided in the Plan.


Purpose. The purpose of this Amendment is to freeze the benefits accrued
pursuant to the Plan as of January 1, 2014 in order to align the Plan with
changes in the director compensation programs and policies of Employers Mutual
Casualty Company (the “Company”), which changes will shift benefits away from
the Plan’s post-retirement obligation to other forms of director remuneration.


Therefore, pursuant to the authority of the Board to amend or terminate the Plan
under Section 7 of the Plan, the Board hereby makes the following changes to the
Plan effective as of January 1, 2014:


1.
The terms of this Amendment shall not apply to (i) any former director (or such
director’s Beneficiary) who is receiving Post-Severance Benefits as of January
1, 2014 or (ii) any Vested Director who has attained the age of 65 as of January
1, 2014, and such directors’ (or their Beneficiaries’) Post-Severance Benefits
shall be governed by the terms of the Plan in effect prior to this Amendment.



2.
The definition of “Beneficiary” in Section 2 of the Plan is hereby deleted and
the following shall be substituted in its place:



“Beneficiary” means a director’s (or former director’s) spouse at the time of
such director’s death, who may become entitled to a benefit under the Plan. In
the event a director does not have a spouse at the time of his or her death,
there shall be no Beneficiary for such director. Any beneficiary designation in
effect for a director with respect to the Plan as of January 1, 2014 shall be
revoked and deemed null and void as of such date.


3.
The definition of “Eligible Director” in Section 2 of the Plan is hereby deleted
and the following shall be substituted in its place:



“Eligible Director” means an individual who is a member of the Board on or after
the original Effective Date and before January 1, 2014, and who is not
concurrently an employee of the Company.


4.
The definition of “Years of Service Cap” in Section 2 of the Plan is hereby
deleted and the following shall be substituted in its place:



“Years of Service Cap” means the total number of years served by a director as a
member of the Board beginning on the date of such director’s election to the
Board and ending on December 31, 2013, whether or not the director was an
Eligible Director during all of such time period, and counting any partial year
ending December 31, 2013 as a whole year of service. For purposes of this
computation, all years of service prior to the Effective Date shall also be
included in the calculations.


5.
Subsections A, B, C and D of Section 14 are hereby deleted in their entirety
(retaining in their entirety the first paragraph of Section 14 and subsection E)
and the following shall be substituted in place thereof:



A.
[Reserved]







--------------------------------------------------------------------------------




B.
[Reserved]



C.
Death of Beneficiary; No Beneficiary. If the Beneficiary survives the Vested
Director, but dies prior to distribution of the Vested Director’s entire
Post-Service Benefits, the undistributed remainder of the Post-Service Benefits
at the time of the Beneficiary’s death shall be forfeited. If the Vested
Director dies without a surviving Beneficiary, the undistributed remainder of
the Vested Director’s Post-Service Benefits shall be forfeited.



D.
[Reserved]





In all other respects, the terms of the Plan shall continue unchanged.


IN WITNESS WHEREOF, EMPLOYERS MUTUAL CASUALTY COMPANY has caused this instrument
to be signed by its duly authorized officer, effective as of January 1, 2014, on
this 14th day of November, 2013.


EMPLOYERS MUTUAL CASUALTY COMPANY


By: /s/ Bruce G. Kelley
Bruce G. Kelley
President & CEO






